DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of Invention 1 (Claims 1-9 and 15-20) in the reply filed on March 5, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 5, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Walish et al. (U. S. Publication 2016/0256179) hereinafter Walish in view of Vanden Hoek et al. (2002/0111567) hereinafter Vanden Hoek.
Regarding Claim 1, Walish discloses (see Paragraphs 8, 31, 32, 36, 37, Figures 3A, and 6B) a medical device (200; see Paragraphs 31, 32, and Figure 3A), comprising: a handle assembly (232) including an actuator (213); a sheath (212) extending between a proximal end (211) and a distal end (215), the proximal end of the sheath being coupled with the actuator (213 and 211 are coupled via 212 and 232); an end-effector (216) moveable relative to the sheath between an extended configuration and a retracted configuration (“expanded configuration”; see Paragraph 32), the end-effector including a plurality of expandable legs (218 and 220). Walish also discloses that the each of the legs (218/220 or equivalent 516; see Figure 6B and Paragraphs 8, 36 and 37) can be marked with indicia (518 and 520) and that the color of the first indicia is different than a color of the second indicia (see Paragraph 36). 
However, Walish does not explicitly discloses each of the plurality of expandable legs including a plurality of first indicia and a plurality of second indicia.
Vanden Hoek teaches (see Paragraph 79) in an analogous art of heart measurement a device with indicia having a plurality of first indicia (43) and a plurality of second indicia (absence of 43). Vanden Hoek differs from the application with one location of alternating indicia shared by two legs and the desired measuring object. In the Applicant’s Specification (see Paragraph 32), the stone/object is measured by the 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Walish’s indicia markings with a plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. 
Regarding Claim 15, Walish discloses (see Paragraphs 8, 31, 32, 36, Figures 3A, and 6B) a medical device (200; see Paragraphs 8, 31, 32, 36, and Figure 3A), comprising: a handle assembly (232) including an actuator (213); a sheath (212) extending between a proximal end (211) and a distal end (215), the proximal end of the sheath being coupled with the actuator (213 and 211 are coupled via 212 and 232); an end-effector (216) moveable relative to the sheath between an extended configuration and a retracted configuration (“expanded configuration”; see Paragraph 32), the end-effector including a plurality of expandable legs (218 and 220). Walish also discloses that the each of the legs (218/220 or equivalent 516; see Figure 6B and Paragraphs 8 and 36) can be marked with indicia (518 and 520) and that the color of the first indicia is different than a color of the second indicia (see Paragraph 36).
However, Walish does not explicitly discloses at least one of the plurality of expandable legs including a plurality of first indicia, wherein a length of each of the first 
Vanden Hoek teaches (see Paragraph 79) in an analogous art of heart measurement a device with indicia having a plurality of first indicia (43) alternating with a plurality of second indicia (absence of 43) for the purpose of determining the measurement of the object (see Paragraph 93 and 94). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Walish’s indicia markings with a plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. 
However, the combination of Walish and Vanden Hoek does not explicitly discloses wherein a length of each of the first indicia is the same; and wherein a length of each of the second indicia is the same; wherein the length of each of the first plurality of indicia is the same as the length of each of the second plurality of indicia.
It would have been obvious to one having ordinary skill in the art to try the two available choices of lengths: A) first indicia lengths being equal or unequal, B) second indicia lengths being equal or unequal, and/or C) first indicia length and second indicia length being equal or unequal. A, B, and C are the only options for combining first and second indicia lengths, and one having ordinary skill in the art would have found it predictable to try the different relative length combinations to determine which combination is best suited for providing accurate measurements of the object because 
Regarding Claims 2 and 17, Walish discloses the invention substantially as stated above. Walish further discloses (see Paragraph 36) that the indicia can be two different colors.   
However, Walish does not explicitly discloses the color of each of the second plurality of indicia is darker than the color of each of the first plurality of indicia.
It would have been obvious to one having ordinary skill to try the two available choices of the second plurality of indicia to be darker (or lighter) than the first plurality of indicia. There are only two options for color darkness comparison (second darker or lighter than the first plurality of indicia), additionally, one having ordinary skill in the art would have found it predictable to vary the darkness to provide a contrast between the indicia that is best suited for providing accurate measurements of the object because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding Claim 3, Walish discloses the invention substantially as stated above. 

Vanden Hoek teaches (see Paragraph 79) in an analogous art of heart measurement the first plurality of indicia (43) and second plurality of indicia (absence of 43) alternate along a length of each leg of the plurality of legs for the purpose of determining the measurement of the object (see Paragraph 93 and 94). 
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify Walish’s indicia markings with an alternating plurality of markings as taught by Vanden Hoek in order to determine the specific value of a measurement. 
Regarding Claims 4-6 and 9, Walish discloses the invention substantially as stated above. 
However, Walish does not explicitly disclose (Claim 4) a length of each of the first indicia is the same; (Claim 5) a length of each of the second indicia is the same; (Claim 6) the length of each of the first plurality of indicia is the same as the length of each of the second plurality of indicia; and (Claim 9) wherein the length of each of the first plurality of indicia is different than the length of each of the second plurality of indicia.
It would have been obvious to one having ordinary skill to try the two available choices of each claim where the lengths are equal or unequal because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a 
Regarding Claims 7, 8, 18, and 19, Walish discloses the invention substantially as claimed as discussed above. Walish further discloses (see Paragraph 03) the device is used for ureteroscopy or percutaneous nephrolithotomy (PCNL) procedures.
However, Walish does not expressly disclose the first plurality of indicia and the second plurality of indicia (Claims 7 and 18) is between about 0.5 mm and about 3.0 mm or (Claims 8 and 19) is 2.0mm.
It appears that the device of Walish would operate equally well with the claimed indicia length since the claimed device is used for percutaneous nephrolithotomy (PCNL) procedures (see Applicant’s Specification, Paragraph 03). Further, applicant has not disclosed that the length claimed solves any stated problem or is for any particular purpose, indicating simply that the length “may” be within the claimed ranges (see Applicant’s Specification, Paragraphs 08 and 12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Walish to have an indicia length of between 0.5 mm and about 3.0 mm or exactly 2.0mm, because it appears to be an arbitrary design consideration which fails to patentably distinguish over Walish.
Regarding Claim 16, Walish further discloses (see Paragraph 36 and Figure 6B) each of the plurality of legs includes the first indicia and the second indicia.
Regarding Claim 20, Walish further discloses the invention substantially as claimed as discussed above. Walish further discloses (see Paragraph 36) the device is may be two different colors. 
However, Walish does not expressly disclose the color of each the first plurality of indicia is white or wherein the color of each of the plurality of first indicia is blue, and wherein the color of each of the second indicia is black.
It would have been obvious to one having ordinary skill in the art to try the first plurality of indicia is white or blue, and wherein the color of each of the second indicia is black. There are limited options for basic color choice and one having ordinary skill in the art would have found it predictable to try a variety of basic colors to provide a contrast between the indicia that is best suited for providing accurate measurements of the object because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanley et al. (U. S. Publication 2016/0235498) teaches a medical device for measuring that includes a plurality of legs and indicia.
Griego et al. (U. S. Publication 2006/0064039) teaches a medical device for measuring lumens that has indicia and an actuation handle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAUN L DAVID/Primary Examiner, Art Unit 3771